DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 05 Feb 2021 have been entered.
Response to Arguments
In regards to the applicant’s interpretation of the interview conducted on 4 Feb 2021. The examiner did not agree that unseen amendments would be allowable. Of course, any submitted amendments by the applicant would need to be considered and searched based on how the claims are wordsmithed.
Applicant’s arguments, see Remarks page 8 line 11, filed 05 Feb 2021, with respect to claim(s) 1 and 17 have been fully considered and are persuasive.  The rejection(s) of 09 Oct 2020 has been withdrawn. “Tuttle’s pump does not disclose or suggest the details of the claimed steam pump”.
The examiner further states the combination does not explicitly disclose the following:
steam pump in the horizontal section of the well
a plurality of electrical pumps in series and in the vertical section of the well
a service line configured to deliver water and steam
steam pump comprises steam gen conduit, turbine and inlet on downhole end
The prior art comprises Tuttle (USP 4,421,163), Talley (USP 5,289,888), Sornein et al (USP 5,520,046) and Hamrick et al (USP 3,982,591) considered the best available 
Allowable Subject Matter
Claim(s) 1-17 and 19-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        09 Feb 2021